DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because of the new ground of rejection.
Drawings
New figures 1-2 are acceptable.
The drawings (Figs. 9, 13-32, and 34) are objected to because the reference numerals are blurred and not legible (See 37 CFR 1.84 (p)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the fourth paragraph recites “a plurality of light detectors mounted on said circuit board each light detector operable when activated to detect an intensity profile of a light beam entering the light detector”, however there should be a comma between “board each” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 9,207,800, hereinafter “Eriksson”) in view of Holmgren et al. (US 2013/0141395, hereinafter “Holmgren”, cited by Applicant).	Regarding claim 1, Eriksson discloses	An optical sensor detecting locations of objects, comprising (Figs. 10-11, col. 5, lines 1-49, touch screen 500 is an optical sensor with emitters E0-E11 and receivers R0-R12): 	a plurality of lenses arranged along two opposite edges of a rectangular detection area (Figs. 10-11, col. 5, lines 1-49, lens 401 and 402); 	a circuit board (Figs. 23-24, col. 10, lines 25-50, printed circuit board PCB 502 mounted under lenses);	a plurality of light emitters mounted on said circuit board, each light emitter operable when activated to emit light beams (Figs. 10-11, col. 5, lines 1-49, touch screen 500 is an optical sensor with emitters E0-E11 and lenses 401 to split light from emitter E5 into two divergent light beams 302 and 303);	a plurality of light detectors mounted on said circuit board each light detector operable when activated to detect an intensity profile of a light beam entering the light detector (Figs. 10-11, col. 5, lines 1-49, touch screen 500 is an optical sensor with emitters E0-E11 and receivers R0-R12 and has lenses 401 to split light from emitter E5 into two divergent light beams 302 and 303 which is received by respective lenses 402 at R5 and R6 corresponding to each detector to detect an intensity profile of each light beam 302 and 303 entering the detector R5 or R6);
	 a plurality of focusing lenses mounted along a first edge of a rectangular detection area in relation to said light detectors such that each focusing lens refracts light beams from the detection area onto a respective one of said light detectors (Figs. 10-11, col. 5, lines 33-49, lenses 402 are mounted along a first top edge of a rectangular detection area 500 in relation to the light detectors R5 or R6 such that the focusing lens 402 for each detector refracts light beams 302 or 303 from the detection area at lens 402 onto a respective one of said light detectors R5 or R6);	a plurality of diverging lens mounted along a second edge of the detection area, the second edge being opposite the first edge, and in relation to said light emitters such that each light emitter, when activated, emits single light beams through a respective one of the diverging lenses, and the diverging lens refracts each single light beam into multiple divergent light beams that each travel across the detection area and are each directed to a respective pair of said focusing lenses (Figs. 10-11, divergent lens 401 are mounted opposite to first edge where lens 402 are mounted of detection area 500, each emitter like E5 emits single light beam as a cone to lens 401 which refracts the single light beam into multiple light beams (beams 302 and 303) that travel across the detection area 500 and are directed to a respective pair of focusing lenses 402 for R5 and R6, wherein an intensity profile of each divergent beam has a maximum intensity along the center of the beam); and	a processor activating said light emitters and said light detectors receiving light profile outputs from said light detectors, and calculating a location of an object in the rectangular detection area based on comparing the received outputs from two detectors that receive a common one of the divergent light beams that is partially blocked by the object (Figs. 10-11 and 28, col. 11, lines 13-16, processor 503 activates light emitters and detectors and receives light profile from the detectors; processor also detects touch position based on data from detectors R5 and R6 for each rectangular beam 302 and 303; see col. 5, lines 50-64; col. 6, lines 43-58, comparing occurs by using interpolation of parallel beams).
	Eriksson does not explicitly disclose wherein an intensity profile of each divergent light beam has maximum intensity along the center of the beam.	Holmgren teaches to form divergent light beams with lenses wherein a light intensity of each directed beam is maximized along the center of the directed beam (Fig. 28, [0245], beam intensity is at a maximum in the center of the beam).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eriksson to have lenses wherein a light intensity of each directed beam is maximized along the center of the directed beam, such as taught by Holmgren, for the purpose of accurately detecting a touch position.	Regarding claim 2, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, wherein said plurality of light emitters is shift-aligned with respect to said plurality of light detectors (Eriksson, [0220, 0399], emitter-receiver pairs are shift-aligned to have each emitter provide light to two receivers).
	Regarding claim 3, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, wherein said diverging lenses are designed to refract a single light beam into multiple divergent light beams of different widths (Eriksson, Figs. 10-11, col. 5, lines 33-49, emitter E5 provides a single cone light beam that is refracted by lens 401 into multiple divergent light beams 302 and 303; at emitter E1, beams will have different widths due to left side beam being partially cut off from detection area 500). 
	Regarding claim 6, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, wherein those of said lenses that are arranged near corners of the rectangular detection area are designed to split the light beams from respective ones of said light emitters into fewer divergent light beams than the others of said lenses (Eriksson, Fig. 11, beam widths are reduced at corners where emitters E0 and E11 are located since less fan light (dashed line light) is provided as beams to receivers resulting in fewer light beams being directed by the lenses 401 across the rectangular detection area 500 than the light beam by emitters E4-E7 which provide light beams of the dashed lines width across the rectangular detection area 500).	Regarding claim 8, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, but does not explicitly disclose in the embodiment of Figs. 10 and 11 wherein said focusing lenses along the first edge are shift-aligned with respect to said diverging lenses along the second edge.	However, Eriksson further teaches in the embodiment of Fig. 8 wherein said focusing lenses along the first edge are shift-aligned with respect to said diverging lenses along the second edge (Col. 5, lines 18-20).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor of Eriksson and Holmgren to have wherein said focusing lenses along the first edge are shift-aligned with respect to said diverging lenses along the second edge, as further taught by Eriksson, for the purpose of ensuring light from the divergent lens is received by two receivers.
	Regarding claim 9, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, wherein said processor further calculates a location of the object in the rectangular detection area based on comparing light profile outputs received from a common one of said detectors for light beams emitted by two of said emitters (Eriksson, Figs. 10-11 and 28, col. 11, lines 13-16, processor 503 activates light emitters and detectors and receives light profile from the detectors; processor also detects touch position in detection area 500 based on data from detectors R5 and R6 for each rectangular beam 302 and 303; see col. 5, lines 50-64; col. 6, lines 43-58, comparing occurs by using interpolation of parallel beams emitted by two of said emitters when using two sets of data).
	Regarding claim 10, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, wherein the comparing performed by said processor comprises interpolating the received light profile outputs (Eriksson, Figs. 10-11 and 28, col. 11, lines 13-16, processor 503 activates light emitters and detectors and receives light profile from the detectors; processor also detects touch position in detection area 500 based on data from detectors R5 and R6 for each rectangular beam 302 and 303; see col. 5, lines 50-64; col. 6, lines 43-58, comparing occurs by using interpolation of parallel beams of received light profile outputs).
	Regarding claim 13, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, but does not explicitly disclose wherein each of said diverging lenses that refracts each single light beam into a number of divergent light beams comprises a repeating pattern of that same number of facets and a single lens separated from the facets by an air gap.	However, in another embodiment Holmgren discloses wherein each of said diverging lenses that refracts each single light beam into a number of divergent light beams comprises a repeating pattern of that same number of facets and a single lens separated from the facets by an air gap (Fig. 89, [0348-0352], alternating two/three sided facets to provide divergent light in two/three directions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor of Eriksson and Holmgren to have wherein each of said diverging lenses that refracts each single light beam into a number of divergent light beams comprises a repeating pattern of that same number of facets and a single lens separated from the facets by an air gap, as further taught by Holmgren, for the purpose of having two or more detection signals for interpolation (Holmgren, [0349]).
	Regarding claim 14, Eriksson as modified by Holmgren discloses the optical sensor of claim 1, but does not explicitly disclose wherein each of said focusing lenses comprises a repeating pattern of facets.	However, in another embodiment Holmgren discloses wherein each of said focusing lenses comprises a repeating pattern of facets (Fig. 89, [0348-0352], alternating two/three sided facets to provide divergent light in two/three directions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor of Eriksson and Holmgren to have wherein each of said focusing lenses comprises a repeating pattern of facets, as further taught by Holmgren, for the purpose of having two or more detection signals for interpolation (Holmgren, [0349]).
Allowable Subject Matter
Claims 4-5, 7, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694